DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on May 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 13, recites forming a protective layer prior to forming the photoresist layer and then removing the protective layer after forming the photoresist layer, and is not clear.  The claim, as recited, forms a protective layer on the substrate followed by a photoresist layer, and as disclosed in the independent claim, the photoresist layer formed is a blanket layer that covers the entire surface.  It is not clear how a protective layer masked with photoresist layer can be removed without removing the photoresist layer.  The independent claim requires the presence of the photoresist layer so as to perform a lithography process on the photoresist layer.  If the protective layer is formed in this manner as recited in claim 13, and then removed, what is left is a blank substrate and not a photoresist layer-coated substrate for storing, because the removal of the underlying protective layer will inherently remove the entire overlying photoresist layer.  Correction is required.
	Claim 26 recites a variation of a mean critical dimension of the semiconductor substrate and is not clear, since the process claimed in the independent claim only results in a resist pattern on a substrate.  Nothing in the claim recites the formation of a pattern in the underlying semiconductor substrate.  Also, claim 26 recites the mean critical dimension value of the semiconductor substrate after 48 hours is within 1% of an initial mean CD value and is not clear, since prior to the 48 hours storage, the photoresist layer is only exposed to have a latent image in the photoresist layer on the substrate.  NO patterning process is performed or completed prior to storage since no developing process is performed prior to PEB or storage.  It not clear as to what is being referred to by an initial mean CD or even the claimed mean CD value of the semiconductor substrate since a patterning process is not performed prior to storage and a patterning process of the underlying substrate is not performed after resist pattern formation.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 4, 6-7, 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2011/0086313 (hereinafter referred to as Oori).
Oori, in the abstract, in [0055]-[0058], and in [0076]-[0081], discloses the manufacturing of a semiconductor device, the process includes coating the wafer with the resist film, followed by performed an exposure on the device area of the resist coated wafer, and then storing the wafer (wafers kept waiting) in the transfer storage container, and after a waiting period, the already exposed and stored wafer is subject to a PEB (heating process) followed by a developing process.  Oori, in [0037], discloses that the post exposure bake process is at a temperature of at least 80°C (claims 1-2, 12).  Oori, in [0044], discloses that the resist film on the wafer is subjected to exposure, and in [0137], discloses that the resist used can be an ArF type resist (resist that can be exposed to UV, 193nm)  i.e., the exposure is in UV radiation (claim 4).   Oori, in [0088]-[0089], [0098], and [0092], discloses that the wafers are stored in the transfer storage container in the storage section , and the container has a front opening to convey in the wafers, and the container can be maintained in vacuum (i.e., the container has gas outlets so as to attain vacuum), and the container has gas inlet and is the same claimed front opening unified pod;  Oori discloses that gases such as dry air or inert gases are supplied into the storage, and the container is closed hermetically after the supplying of gases (after purging) (claims 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2011/0086313 (hereinafter referred to as Oori) in view of U. S. Patent Application Publication No. 2002/0124906 (hereinafter referred to as Suzuki).
Oori is discussed in paragraph no. 7, above.
The difference between the Oori and the claims is that Oori does not disclose monitoring the moisture content (claim 8) or the claimed determining the stopping of the purging/sealing based on relative humidity as recited in claim 9 or the claimed relative humidity (claim 10) or the claimed time in the storage container (claim 11).
Suzuki, in [0011] discloses the use of a transport storage pod that houses substrates, and in [0332], discloses the use of gas sensor, and in [0193], discloses that the moisture content is kept below target control level, by gas purging and by circulating gas as needed i.e., once below a target level, the purge is stopped; Suzuki, in [0352], and [0353], discloses the use of computation processing units that control the dehumidifying unit so as to control moisture content below a target level (threshold relative humidity). Suzuki discloses that the pod that is hermetically sealed is has the humidity lowered to near 0% and that the purging of the inside of the pod with dry gas or inert gas for several hours enables such low relative humidity i.e., the substrates are stored at least about 1 hour.  
Therefore, it would be obvious to a skilled artisan to modify Oori by employing the process of monitoring the atmosphere in the storage container as taught by Suzuki because Suzuki, in [0312], and [0332], discloses that using a sensor enables the sensing the status of the dehumidifier, the controlling of the valve for the gas supply port and sensing the processed gas volume/unit time and enables the control of gas circulated in the pod.  It would be obvious to a skilled artisan to modify Oori by employing a relative humidity as low as that claimed and store the substrates in the claimed time and as taught by Suzuki because Oori teaches purging the transport storage container with dry air, and Suzuki teaches purging with dry air or inert gas lowers the moisture content in the container (pod) and as taught by Suzuki such a process takes hours of purging to rid the moisture to a relative humidity of less than 1% (Suzuki [0158]).
Claim(s) 3, 14, 21-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2011/0086313 (hereinafter referred to as Oori) in view of U. S. Patent Application Publication No. 2002/0124906 (hereinafter referred to as Suzuki) and U. S. Patent Application Publication No. 2012/0208127 (hereinafter referred to as Hatakeyama).
Oori, in the abstract, in [0055]-[0058], and in [0076]-[0081], discloses the manufacturing of a semiconductor device, the process includes coating the wafer with the resist film, followed by performed an exposure on the device area of the resist coated wafer, and then storing the wafer (wafers kept waiting) in the transfer storage container, and after a waiting period, the already exposed and stored wafer is subject to a PEB (heating process) followed by a developing process.  Oori, in [0044], [0137], discloses that the resist film on the wafer is subjected to exposure (claim 14, and 21).  Oori, in [0088]-[0089], [0098], and [0092], discloses that the wafers are stored in the transfer storage container in the storage section , and the container has a front opening to convey in the wafers, and the container can be maintained in vacuum (i.e., the container has gas outlets so as to attain vacuum), and the container has gas inlet and is the same claimed front opening unified pod;  Oori discloses that gases such as dry air or inert gases are supplied into the storage, and the container is closed hermetically after the supplying of gases (after purging) (claim 23).
The difference between the Oori and the claims is that Oori does not disclose that the photoresist is a metal-containing photoresist (claim 3) or that the photoresist is exposed to EUV radiation, or the claimed relative humidity (or threshold relative humidity) (claim 22) or the claimed time in the storage.
Suzuki, in [0011] discloses the use of a transport storage pod that houses substrates, and in [0332], discloses the use of gas sensor, and in [0193], discloses that the moisture content is kept below target control level, by gas purging and by circulating gas as needed i.e., once below a target level, the purge is stopped; Suzuki, in [0352], and [0353], discloses the use of computation processing units that control the dehumidifying unit so as to control moisture content below a target level (threshold relative humidity). Suzuki discloses that the pod that is hermetically sealed has the relative humidity lowered to near 0% and that the purging of the inside of the pod with dry gas or inert gas for several hours enables such low relative humidity i.e., the substrates are stored for the claimed at least 12 hours.  
The difference between the claims and Oori in view of Suzuki is that Oori in view of Suzuki does not disclose that the photoresist includes in its composition metal, or that the exposure is to an EUV radiation.
	Hatakeyama, in the abstract, in [0020], discloses that the photoresist includes in its composition metal, and in [0025]0[0026], discloses that resist is exposed to EUV radiation during the exposure.
Therefore, it would be obvious to a skilled artisan to modify Oori by employing the process of monitoring the atmosphere in the storage container as taught by Suzuki because Suzuki, in [0312], and [0332], discloses that using a sensor enables the sensing the status of the dehumidifier, the controlling of the valve for the gas supply port and sensing the processed gas volume/unit time and enables the control of gas circulated in the pod.  It would be obvious to a skilled artisan to modify Oori by employing a relative humidity as low as that claimed and store the substrates in the claimed time and as taught by Suzuki because Oori teaches purging the transport storage container with dry air, and Suzuki teaches purging with dry air or inert gas lowers the moisture content in the container (pod) and as taught by Suzuki such a process takes hours of purging to rid the moisture to a relative humidity of less than 1% (Suzuki [0158]).  It would be obvious to a skilled artisan to modify Oori in view of Suzuki by using the photoresist composition and EUV exposure as taught by Hatakeyama because Oori does not limit the resist material to any particular type and does not limit the exposure wavelength to any particular radiation, and Hatakeyama in [0020], [0026], discloses that using resist composition that includes metal components enables high absorption to high-energy radiation such as EUV and produce a pattern upon development with minimal LER.
Claim(s) 5, and 24-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2011/0086313 (hereinafter referred to as Oori) in view of U. S. Patent Application Publication No. 2002/0124906 (hereinafter referred to as Suzuki) and U. S. Patent Application Publication No. 2012/0208127 (hereinafter referred to as Hatakeyama) further in view of U. S. Patent No. 6,120,584 (hereinafter referred to as Sakata).
Oori in view of Suzuki and Hatakeyama is discussed in paragraph no. 10, above.
The difference between the claims and Oori in view of Suzuki and Hatakeyama is that Oori in view of Suzuki does not disclose that the gas or clean air used has less than 1ppb impurity or that the gas is purified through a purifier that is automatically regenerable (claims 5, 24-25).
Sakata, in the abstract, and in col 2, lines 59-64, discloses the use of filters to rid impurities from clean air, and in col 37, lines 4-7, discloses the impurities were reduced to levels in hundreds of ppt.  Sakata, in col 7, lines 55-67, in col 8, lines 1-37, discloses the use of the filter to clean and rid particulate impurities from circulating air.
Therefore, it would be obvious to a skilled artisan to modify Oori in view of Suzuki and Hatakeyama by employing a filter (purifier) that enables the ridding of impurities form the purge gas (circulating air) as taught by Sakata because Oori teaches the use of dry air or inert gases so as to purge the storage unit and does not disclose the use of impurities in the inert gas i.e., the inert gas is pure, and Suzuki in [0010], teaches the of an automated processing in a transport pod, and in [0109], [0116], teaches the use of filters so as rid impurities from the air in the pod so as to maintain clean air in the pod.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 28, 2022.